DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statement of 3/4/19 has been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “283” is missing from Fig. 4, see page 8, line 25.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “325” and “525” .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  Claims 1 and 18, “the sensitivity” and “the human body” should read --sensitivity-- and --a human body--.  Also, claim 18, line 7, “change” should read --by changing--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 1, the recitations of “a compressive pressure of at least 10mm Hg” and “a proud distance of at least 1.00 mm” are indefinite in that the upper limit of the open-ended numerical range cannot be determined by the claim, thus the metes and bounds of the claim indefinite. 
As regards claim 10, the recitation of “a radius of curvature of at least 1 mm” is indefinite in that the upper limit of the open-ended numerical range cannot be determined by the claim, thus the metes and bounds of the claim indefinite. 
As regards claim 14, the recitation of “a durometer value greater than 60 Shore A” is indefinite in that the upper limit of the open-ended numerical range cannot be determined by the claim, thus the metes and bounds of the claim indefinite. 
The remaining claims are necessarily rejected since they depend upon a rejected base claim and indirectly contain the same indefinite language.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.

Reasons For Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach or fairly suggest to one alone or in combination, a method of increasing sensitivity of a portion of the human body, comprising the steps of “measuring an attribute of the body portion, creating an elastic wearable, a portion of which has an initial size less than the measure attribute, the elastic wearable including (i) an elastic wearable substrate…”, “(ii) a substrate aperture defining a passageway through the elastic wearable substrate, wherein the substrate aperture has an aperture…”, “an aperture perimeter” …” and “causing a sensitivity enhanced region of the body portion to extend through the substrate aperture a proud distance …from the aperture perimeter and thereby creating increased sensitivity in the sensitivity enhanced region”, as presently recited in claim 1.
The cited prior art fails to teach or fairly suggest to one alone or in combination, a method of increasing sensitivity of a portion of the human body, comprising the steps of “measuring an attribute of the body portion”, “creating a wearable including an aperture 
Dependent claims 2-17 and 19-20 also contain allowable subject matter by virtue of their dependency on allowable claims 1 and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses sensory or proprioception enhancement devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786